Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email dated 6/1/21 with Rachel Leventhal.
The claims have been amended as follows:
 	DELETE Claim 1 and INSERT for Claim 1 as below:
A backlight unit, comprising: a diffusion plate having a flat plate shape and configured to diffuse light; a light source disposed adjacent to a lower portion of one side of the diffusion plate; and a reflecting plate disposed to face the diffusion plate by interposing the light source, wherein the diffusion plate includes an upper surface at which light is emitted and a lower surface,  wherein a surface roughness Ra of the upper surface is greater than a surface roughness Ra of the lower surface,  wherein the reflecting plate includes a straight section disposed adjacent to the light source and an inclined section connected to the straight section, wherein the straight section comprises a flat shape and maintains a uniform gap with respect to the diffusion plate, wherein a ratio of a  span of the straight section with respect to a total span of the 

   	DELETE Claim 11 and INSERT for Claim 11 as below:
A display device, comprising: a display panel; a prism sheet disposed at a lower part of the display panel; a diffusion plate disposed at the lower part of the display panel; a light source disposed adjacent to a lower portion of one side of the diffusion plate; and a reflecting plate disposed to face the diffusion plate by interposing a light source, wherein the diffusion plate includes an upper surface at which light is emitted and a lower surface,  wherein a surface roughness Ra of the upper surface is greater than a surface roughness Ra of the lower surface,  wherein the reflecting plate includes a straight section disposed adjacent to the light source and an inclined section connected to the straight section, wherein the straight section comprises a flat shape and maintains a uniform gap with respect to the diffusion plate, wherein a ratio of a span of the straight section with respect to a total span of the reflecting plate is in a range of 50 to 60%,  wherein a gap between the inclined section and the diffusion plate becomes narrower as being away from the light source,  wherein the inclined section comprises: a first portion connected to the straight section, the first portion comprising a curved shape, and a second portion which is connected to the first portion, the second portion  wherein a curvature radius of the first portion is about 5.5 to 6.0 times the span of the reflecting plate.

Examiner’s reasons for allowance
The following is an examiner's statement of reasons for allowance: 
  	  For Claim 1 the closest prior art of record US 4059916 teaches “A backlight unit, comprising: a diffusion plate having a flat plate shape and configured to diffuse light; a light source disposed adjacent to a lower portion of one side of the diffusion plate; and a reflecting plate disposed to face the diffusion plate by interposing the light source, wherein the diffusion plate includes an upper surface at which light is emitted and a lower surface,  wherein a surface roughness Ra of the upper surface is greater than a surface roughness Ra of the lower surface,  wherein the reflecting plate includes a straight section disposed adjacent to the light source and an inclined section connected to the straight section, wherein the straight section comprises a flat shape and maintains a uniform gap with respect to the diffusion plate, wherein a gap between the inclined section and the diffusion plate becomes narrower as being away from the light source“. However the prior art of record neither teaches nor would it be obvious to modify the reference to include the limitations of “ a ratio of a  span of the straight section with respect to a total span of the reflecting plate is in a range of 50 to 60%, and wherein the inclined section comprises:  a first portion connected to the straight section, the first portion comprising a curved shape, and a second portion connected to the first portion, the second portion comprising a straight shape, and wherein a curvature radius of the first portion is about 5.5 to 6.0 times the span of the reflecting plate”.

For Claim 11 the closest prior art of record US 4059916 teaches “A display device, comprising: a display panel; a prism sheet disposed at a lower part of the display panel; a diffusion plate disposed at the lower part of the display panel; a light source disposed adjacent to a lower portion of one side of the diffusion plate; and a reflecting plate disposed to face the diffusion plate by interposing a light source, wherein the diffusion plate includes an upper surface at which light is emitted and a lower surface,  wherein a surface roughness Ra of the upper surface is greater than a surface roughness Ra of the lower surface,  wherein the reflecting plate includes a straight section disposed adjacent to the light source and an inclined section connected to the straight section, wherein the straight section comprises a flat shape and maintains a uniform gap with respect to the diffusion plate, wherein a gap between the inclined section and the diffusion plate becomes narrower as being away from the light source”.However the prior art of record neither teaches nor would it be obvious to modify the reference to include the limitations of “wherein a ratio of a span of the straight section with respect to a total span of the reflecting plate is in a range of 50 to 60%,  and wherein the inclined section comprises: a first portion connected to the straight section, the first portion comprising a curved shape, and a second portion which is connected to the first portion, the second portion comprising a straight shape, and wherein a curvature radius of the first portion is about 5.5 to 6.0 times the span of the reflecting plate”.
 	Claims 2-5, 7, 9 and 10 are allowable because of their dependency status from claims 1 and 11. 


      					  Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875